*402ORDER
The Disciplinary Review Board having reported to the Court, recommending that by way of reciprocal discipline, STEPHEN R. MILLS of LIVINGSTON, who was admitted to the bar of this State in 1972, and who was publicly reprimanded by the United States District Court for the District of New Jersey for violating RPC 4.1(a)(1) (making a false statement of fact), RPC 4.2 (contacting a litigant directly), and RPC 8.4(c) (making a misrepresentation), be publicly reprimanded, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and respondent is publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.